DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 7,919,148) in view of Ziegler et al. (US 2015/0197943) as evidenced by Gamaco (Gamaco Technical Date Sheet, 2019) and Helmer et al. (WO 96/22338).
Considering Claims 1 and 8:  Chen et al. teaches a process for preparing a wood based board comprising providing a wood fibers or particles (3:42-56); providing a liquid coating composition comprising inorganic particulate filler and a binder (9:15-40); forming a wood based mat from the wood fibers or particles (9:3-5); pre-pressing the mat (6:41-50); applying the liquid coating composition to the surfaces of the mat (3:57-4:18; 9:3-5); hot pressing the coated wood based mat into a solid board (9:7-10).  
Chen et al. does not teach applying a decorative finish to the board.  However, Ziegler et al. teaches applying a decorative paper with a melamine resin protective layer to a wood fiber board 
Considering Claim 2:  Chen et al. teaches the wood fibers or particles are treated with an adhesive such as urea-formaldehyde, phenol-formaldehyde, or polyisocyanate (2:4-8).
Considering Claim 3:  Chen et al. teaches the wood particles as being wood chips (3:41-46).
Considering Claim 4:  Chen et al. teaches the inorganic filler as being titanium dioxide and kaolin in the example (Example 1).  Chen et al. also teaches calcium carbonate as being an alternative to kaolin (7:1-5).
Considering Claim 5:  Chen et al. teaches using Gamaco kaolin in the example (Example 1).  Chen et al. also teaches calcium carbonate as being an alternative to kaolin (7:1-5).  Gamaco has a particle size of 3 microns (Technical data sheet).
Considering Claim 6:  Chen et al. teaches the binder of the primer layer as being disclosed in WO-9622338.  The preferred species of WO-9622338 is a methacrylate copolymer (Latex A).
Considering Claim 7:  Chen et al. teaches the inorganic filler as being 72% and the binder as being 28% of the dry weight (Example 1).
Considering Claim 9:  Chen et al. is silent towards the temperature and pressure of the prepressing step.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature of the prepressing step through routine experimentation, and the motivation to do so would have been, to adhere the fibers together without initiating the full cure of the adhesive resin.
Considering Claim 10:  Chen et al. teaches applying the coating by spraying, curtain coating, or roll coating (7:61-65).
Considering Claim 11:  Chen et al. does not teach treating both sides of the wood mat with the coating.  However, it would have been obvious to a person having ordinary skill in the art to have 
Considering Claim 12:  Chen et al. teaches the pressing as taking place at 250 to 490 ºF/121 to 255 ºC (Example 1).
Considering Claim 13:  Chen et al. teaches the board as being a fiberboard or particle board (3:42-46).
Considering Claim 14:  Chen et al. teaches applying a top coat/lacquer to the board (Example 1).
Considering Claims 28:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the surface color and roughness would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 7,919,148) as applied to claim 1 above, and further in view of Yoshimura et al. (US Pat. 6,010,793).
Considering Claim 15:  Chen et al. teaches the process of claim 1 as shown above.  
	Chen et al. does not teach a protective layer formed on the surface of the board.  However, Yoshimura et al. teaches applying a protective film to a wood based board (Fig. 2).  Chen et al. and Yoshimura et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have applied the protective film of Yoshimura et al. to the wood board of Chen et al., and the motivation to do so would have been, as Yoshimura et al. suggests, to protect the surface of the board from damage.

s 16-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 7,919,148) in view of Pohl et al. (WO 2016/050698).
Considering Claims 16 and 19:  Chen et al. teaches a wood based board comprising a mat of wood fibers or particles (3:42-56); a coating layer made from providing a liquid coating composition comprising inorganic particulate filler and a binder (9:15-40); and a liquid coating top coat (6:51-7:12) or paper coating (2:60-63), which reads on a decorative finishing.  Chen et al. teaches that the filler can be calcium carbonate (7:1-5).
	Chen et al. is silent towards the particle size distribution of the calcium carbonate.  However, Pohl et al. teaches a calcium carbonate having a particle size distribution where d80/d20 is from 0.25 to 0.67 (Abstract).  The calcium carbonate has a d98 of 5.70 microns, a d80 of between 2 and 5 microns, a d50 of 1.82 microns, and a d20 of between 1 and 2 microns (Table 1a).  Pohl et al. teaches that the calcium carbonate is used in paper and board applications (74:1-9).  Chen et al. and Pohl et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have used the calcium carbonate of Pohl et al. in the coating of Chen et al., and the motivation to do so would have been, as Pohl et al. suggests, to improve the optical and light scattering properties and improve the mechanical properties of the coating (5:15-24).
	Chen et al. does not teach the claimed process where the decorative finish is applied after the pressing step.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claim 17:  Chen et al. teaches applying the decorative layer on the coating layer (Example 1).  
Considering Claim 18:  Chen et al. does not teach treating both sides of the wood mat with the coating.  However, it would have been obvious to a person having ordinary skill in the art to have coated both sides of the mat with the coating in order to provide desirable properties to both sides of the panel.
Considering Claims 20-22:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the surface color and roughness would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 23:  Chen et al. teaches the board as being a fiberboard or particle board (3:42-46).
Considering Claims 24 and 25:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the bending strength and surface density would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 29:  Chen et al. teaches the boards as being door skins, which would function as wall panels.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 7,919,148) as applied to claim 16 above, and further in view of Yoshimura et al. (US Pat. 6,010,793).
Considering Claims 26 and 27:  Chen et al. teaches the board of claim 16 as shown above.  
	Chen et al. does not teach a protective layer formed on the surface of the board.  However, Yoshimura et al. teaches applying a protective film to a wood based board (Fig. 2).  The protective film is a urethane resin/transparent thermosetting resin (Example 2).  Chen et al. and Yoshimura et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have applied the protective film of Yoshimura et al. to the wood board of Chen et al., and the motivation to do so would have been, as Yoshimura et al. suggests, to protect the surface of the board from damage.

Claims 16-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 7,919,148) in view of Pohl et al. (WO 2016/050698) and Ziegler et al. (US 2015/0197943).
Considering Claims 16 and 19:  Chen et al. teaches a wood based board comprising a mat of wood fibers or particles (3:42-56); a coating layer made from providing a liquid coating composition comprising inorganic particulate filler and a binder (9:15-40); and a liquid coating top coat (6:51-7:12) or paper coating (2:60-63), which reads on a decorative finishing.  Chen et al. teaches that the filler can be calcium carbonate (7:1-5).
	Chen et al. is silent towards the particle size distribution of the calcium carbonate.  However, Pohl et al. teaches a calcium carbonate having a particle size distribution where d80/d20 is from 0.25 to 0.67 (Abstract).  The calcium carbonate has a d98 of 5.70 microns, a d80 of between 2 and 5 microns, a d50 of 1.82 microns, and a d20 of between 1 and 2 microns (Table 1a).  Pohl et al. teaches that the calcium carbonate is used in paper and board applications (74:1-9).  Chen et al. and Pohl et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have used the calcium carbonate of Pohl et al. in the coating of Chen et al., and the motivation to do so would have been, as Pohl et al. suggests, to improve the optical and light scattering properties and improve the mechanical properties of the coating (5:15-24).
Chen et al. does not teach applying a decorative finish to the board.  However, Ziegler et al. teaches applying a decorative paper with a melamine resin protective layer to a wood fiber board (¶0006).  Chen et al. and Ziegler et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used the decrotive layer of Ziegler et al. in the board of Chen et al., and the 
Considering Claim 17:  Chen et al. teaches applying the decorative layer on the coating layer (Example 1).  
Considering Claim 18:  Chen et al. does not teach treating both sides of the wood mat with the coating.  However, it would have been obvious to a person having ordinary skill in the art to have coated both sides of the mat with the coating in order to provide desirable properties to both sides of the panel.
Considering Claims 20-22:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the surface color and roughness would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 23:  Chen et al. teaches the board as being a fiberboard or particle board (3:42-46).
Considering Claims 24 and 25:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the bending strength and surface density would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it 
Considering Claim 29:  Chen et al. teaches the boards as being door skins, which would function as wall panels.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 7,919,148) and Ziegler et al. (US 2015/0197943)as applied to claim 16 above, and further in view of Yoshimura et al. (US Pat. 6,010,793).
Considering Claims 26 and 27:  Chen et al. teaches the board of claim 16 as shown above.  
	Chen et al. does not teach a protective layer formed on the surface of the board.  However, Yoshimura et al. teaches applying a protective film to a wood based board (Fig. 2).  The protective film is a urethane resin/transparent thermosetting resin (Example 2).  Chen et al. and Yoshimura et al. are analogous art as they are concerned with the same field of endeavor, namely wood boards.  It would have been obvious to a person having ordinary skill in the art to have applied the protective film of Yoshimura et al. to the wood board of Chen et al., and the motivation to do so would have been, as Yoshimura et al. suggests, to protect the surface of the board from damage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-27 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, and 9 of U.S. Patent No. 10,618,196 in view of Ziegler et al. (US 2015/0197943). 
Considering Claims16-18, 26, 27, and 29:  Claim 1 of Patent ‘196 teaches a wood-based board comprising a) a base of wood particles and/or fibres, and b) a coating on the first and/or reverse side of the wood-based board, wherein the coating comprises i) at least one particulate filler material, having a ratio of particle size d.sub.80 to particle size d.sub.20 [d.sub.80/d.sub.20] from 0.5 to 1.0, and ii) at least one binder.
Patent ‘196 does not teach applying a decorative finish to the board.  However, Ziegler et al. teaches applying a decorative paper with a melamine resin protective layer to a wood fiber board (¶0006).  Patent ‘196 and Ziegler et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used the decrotive layer of Ziegler et al. in the board of Patent ‘196, and the motivation to do so would have been, as Ziegler et al. suggests, to provide a decorative finish to the board.
Considering Claim 19:  Claim 3 of Patent ‘196 teaches that the at least one particulate filler material has i) a particle size d.sub.98 of <500 .mu.m, ii) a particle size d.sub.80 of 0.1 to 250 .mu.m, iii) a median particle size d.sub.50 of 0.1 to 150 .mu.m, and iv) a particle size d.sub.20 of 0.1 to 50 .mu.m.
Considering Claim 20:  Claim 4 of Patent ‘196 teaches that the surface of the coated side of the wood-based board has i) a brightness from 50 to 100%, according ISO R457 (Tappi452) and DIN 6167, ii) a yellowness from 2 to 70%, according ISO R457 (Tappi452) and DIN 6167, iii) L* from 50 to 100, according to DIN EN ISO 11664-4:2012, iv) a* from -5 to 10, according to DIN EN ISO 11664-4:2012, and v) b* from 0 to 30, according to DIN EN ISO 11664-4:2012.
Considering Claim 21:  Claim 5 of Patent ‘196 teaches that the surface of the coated side of the wood-based board has i) a maximum roughness amplitude Sz from 20 to 800 .mu.m, ii) an arithmetic mean roughness Sa from 2 to 80 .mu.m, and iii) a root mean square roughness Sq from 2 to 20 .mu.m (4:32-37).
Considering Claim 22:  Claim 6 of Patent ‘196 teaches the at least one particulate filler material has i) a particle size d.sub.98 of <500 .mu.m, ii) a particle size d.sub.80 of 0.1 to 250 .mu.m, iii) a median particle size d.sub.50 of 0.1 to 150 .mu.m, and iv) a particle size d.sub.20 of 0.1 to 50 .mu.m, and the surface of the coated side of the wood-based board has i) a brightness from 50 to 100%, according ISO R457 (Tappi452) and DIN 6167, ii) a yellowness from 2 to 70%, according ISO R457 (Tappi452) and DIN 6167, iii) L* from 50 to 100, according to DIN EN ISO 11664-4:2012, iv) a* from -5 to 10, according to DIN EN ISO 11664-4:2012, and v) b* from 0 to 30, according to DIN EN ISO 11664-4:2012, and i) a maximum roughness amplitude Sz from 20 to 800 .mu.m, ii) an arithmetic mean roughness Sa from 2 to 80 .mu.m, and iii) a root mean square roughness Sq from 2 to 20 .mu.m.  
Considering Claim 23:  Claim 8 of Patent ‘196 teaches that the wood-based board is a fibre board product, preferably a high-density fibre (HDF) board, medium-density fibre (MDF) board, low-density fibre (LDF) board, a particle board, an oriented strandboard (OSB), a hardboard or an insulation board.
Considering Claim 24:  Claim 9 of Patent ‘196 teaches that the wood-based board has a bending strength of > 5 N/mm.sup.2.
Considering Claim 25:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the surface density would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the .

Claims 1-15 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 9, 13-18, and 20 of U.S. Patent No. 11,084,183 in view of Ziegler et al. (US 2015/0197943).
Considering Claims 1, 15, and 28:  Claim 1 of Patent ‘183 teaches a process for the manufacturing of a wood-based board comprising the steps of a) providing wood particles and/or fibres, in dry form or in form of an aqueous suspension, b) providing a dry or liquid coating composition comprising at least one particulate filler material and at least one binder, c) forming a wood-based mat having a first side and a reverse side from the wood particles and/or fibres provided in step a), d) pre-pressing the wood-based mat of step c) into a pre-pressed wood-based mat, e) applying the dry or liquid coating composition of step b) on the first and/or reverse side of the pre-pressed wood-based mat obtained in step d), and f) hot pressing the pre-pressed wood-based mat obtained in step e) into a solid wood-based board.
	Schrul et al. does not teach applying a decorative finish to the board.  However, Ziegler et al. teaches applying a decorative paper with a melamine resin protective layer to a wood fiber board (¶0006).  Schrul et al. and Ziegler et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used the decrotive layer of Ziegler et al. in the board of Schrul et al., and the motivation to do so would have been, as Ziegler et al. suggests, to provide a decorative finish to the board.
Considering Claim 2:  Claim 3 of Patent ‘183 teaches the wood material as being mixed with a binder or additive (5:23-36).
Considering Claim 3:  Claim 4 of Patent ‘183 teaches the wood material as being wood chips (5:38-39).
Considering Claim 4:  Claim 5 of Patent ‘183 teaches the at least one particulate filler material of step b) is selected from the group consisting of dolomite, ground calcium carbonate (GCC), preferably ground calcium carbonate (GCC) selected from the group comprising marble, chalk, limestone and 
Considering Claim 5:  Claim 20 of Patent ‘183 teaches the at least one particulate filler material of step b) is at least one particulate calcium carbonate-containing material having a median particle size d.sub.50 from 0.1 .mu.m to 150.0 .mu.m, more preferably from 0.2 .mu.m to 100.0 .mu.m and most preferably from 0.3 .mu.m to 50.0 .mu.m and/or a specific surface area of from 0.5 to 200.0 m.sup.2/g, more preferably of from 0.5 to 100.0 m.sup.2/g and most preferably of from 0.5 to 75.0 m.sup.2/g as measured by the BET nitrogen method (5:53-60).
Considering Claim 6:  Claim 8 of Patent ‘183 teaches the at least one binder of step b) is selected from the group consisting of alkyd resin, epoxy resin, epoxy ester resin, poly(vinyl alcohol), poly(vinyl pyrrolidone), poly(vinyl acetate), poly(oxazolines), poly(vinylacetamides), partially hydrolyzed poly(vinyl acetate/vinyl alcohol), poly((meth)acrylic acid), poly((meth)acrylamide), poly(alkylene oxide), polyether, saturated polyester, sulfonated or phosphated polyesters and polystyrenes, poly(styrene-co-(meth)acrylate), poly(styrene-co-butadiene), polyurethane latex, poly(n-butyl (meth)acrylate), poly(2-ethylhexyl (meth)acrylate), copolymers of (meth)acrylates, such as n-butyl(meth)acrylate and ethyl(meth)acrylate, copolymers of vinylacetate and n-butyl(meth)acrylate casein, copolymers of polyvinylchloride, gelatin, cellulose ethers, zein, albumin, chitin, chitosan, dextran, pectin, collagen derivatives, collodian, agar-agar, arrowroot, guar, carrageenan, starch, tragacanth, xanthan, or rhamsan and mixtures thereof (6:3-20).
Considering Claim 7:  Claim 9 of Patent ‘183 teaches the at least one particulate filler material of step b) is provided i) in powder form, or ii) in form of an aqueous slurry comprising the filler material in an amount from 1.0 to 80.0 wt.-%, preferably from 30.0 to 78.0 wt.-%, more preferably from 50.0 to 78.0 wt.-% and most preferably from 55.0 to 70.0 wt.-%, based on the total weight of the aqueous slurry (5:53-60).
Considering Claim 8:  Claim 13 of Patent ‘183 teaches that a single or multi-layer wood-based mat is formed in step c) (6:46-47).
Considering Claim 9:  Claim 14 of Patent ‘183 teaches that the pre-pressing step d) is carried out at ambient temperature, e.g. from 10 to 60.degree. C., more preferably from 15 to 30.degree. C., and/or a pressure ranging from 5 to 40 bar, preferably from 8 to 35 bar (6:48-52).
Considering Claim 10:  Claim 15 of Patent ‘183 teaches that coating step e) is carried out by metering size press, curtain coating, spray coating or roller coating (6:53-55).
Considering Claim 11: Claim 16 of Patent ‘183 teaches that the coating step e) is carried out on the first and reverse side of the pre-pressed wood-based mat to manufacture a wood-based board being coated on the first and the reverse side, and/or coating step e) is carried out a second time using a different or the same liquid coating composition of step b) (6:56-61).
Considering Claim 12:  Claim 17 of Patent ‘183 teaches that the hot pressing step f) is carried out at a temperature ranging from 130 to 260.degree. C., more preferably from 160 to 240.degree. C (6:62-65).
Considering Claim 13:  Claim 18 of Patent ‘183 teaches that the the wood-based board is a fibre board product, preferably a high-density fibre (HDF) board, medium-density fibre (MDF) board, low-density fibre (LDF) board, a particle board, an oriented strandboard (OSB), a hardboard or an insulation board (6:66-7:4).

Response to Arguments
Applicant’s arguments, see pages 9-15, filed November 17, 2021, with respect to the rejection(s) of claims 1-29 under Chen et al. (US 7,919,148) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US Pat. 7,919,148) in view of Ziegler et al. (US 2015/0197943).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767